PER CURIAM.
We have considered the record, the briefs and the oral arguments of counsel. We find no reversible error in the trial court’s refusal to allow the jury a view of the residence, in that no motion requesting the view was made by counsel. We likewise find no error in the court’s refusal to give .the requested instruction. See Committee Note 1 of Standard Jury Instruction Number 2.2. Moreover, the court’s disallowance of part of Appellee’s expert witnesses’ fees was not an abuse of discretion.
Affirmed.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.